DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/20/22.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims, in the submission dated 5/31/22, are acknowledged and accepted.
Claim Objections
Claim 27 is objected to because of the following informalities:  claim 27 lacks a period (.) at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 26-28, 36-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US 2020/0072668).
Consider claim 21, Han et al. disclose (e.g. figure 18) a method for forming a metasurface, the method comprising: 
providing an optically transmissive substrate (sub, substrate); 
forming a grating (LA1, first layer) comprising a plurality of unit cells across a major surface of the substrate, each unit cell comprising, as seen in a top-down view: 
a laterally-elongated first nanobeam having a first width (ns1, have differently spaced nanostructures); and 
a laterally-elongated second nanobeam spaced apart from the first nanobeam by a gap (i.e. space between the nanostructures), the second nanobeam having a second width larger than the first width (the nanostructures had different widths), 
depositing a layer of optically transmissive spacer material in the gap and between the unit cells (sr1, first surrounding structure) ; and 
depositing a reflective layer (LA2, second layer; the grating metasurfaces are configured to reflect and focus the light) [0007] on the layer of spacer material, wherein the spacer material separates the grating from the reflective layer (sr1 is located between LA1 and LA2) [0130-0134].
Consider claim 22, Han et al. disclose the method of Claim 21, wherein the spacer material has a refractive index of 1 to 2 (the spacer material can comprise glass which has a refractive index of 1 to 2) [0023, 0064].
Consider claim 26, Han et al. disclose the method of Claim 21, wherein the first nanobeam extends parallel to the second nanobeam (see figure 18, the nanostructures extend parallel to each other) [0130-0134].
Consider claim 27, Han et al. disclose the method of Claim 21, wherein the optically transmissive substrate comprises a glass (the substrate can be glass) [0024].
Consider claim 28, Han et al. disclose a method for forming a metasurface, the method comprising: 
providing an optically transmissive substrate (sub, substrate); 
providing an optically transmissive layer (La1, first layer) over the substrate; and patterning the optically transmissive layer to define a plurality of repeating units (ns1, have differently spaced nanostructures), each repeating unit comprising, as seen in a top-down view: 
a laterally-elongated first nanobeam having a first width (ns1, have differently spaced nanostructures); and 
a laterally-elongated second nanobeam spaced-apart from the first nanobeam by a gap (i.e. space between the nanostructures), the second nanobeam having a second width larger than the first width (the nanostructures had different widths); and 
depositing an optically transmissive material on the first and second nanobeams and into the gaps between the nanobeams (sr1, first surrounding structure) to form spaced apart plateaus of the optically transmissive material above the nanobeams [0130-0134].

    PNG
    media_image1.png
    613
    766
    media_image1.png
    Greyscale

Consider claim 36, Han et al. disclose the method of Claim 28, wherein the first width is 10 nm to 250 nm (the width is in the range of 10-250 nm; see figure 20) [0134].
Consider claim 37, Han et al. disclose the method of Claim 36, wherein the second width is 10 nm to 300 nm (the width is in the range of 10-300 nm; see figure 20) [0134].
Consider claim 38, Han et al. disclose the method of Claim 28, wherein a pitch of the unit cells is 300 nm to 500 nm (figure 20 shows the pitch in one region which can be repeated along the substrate. The example pitch given is 500 nm; see figure 20) [0134].
Consider claim 39, Han et al. disclose the method of Claim 28, wherein the first nanobeam and the second nanobeam are separated by a gap of 10 nm to 300 nm (the difference between the pitch and width as given in figures 18-20 results in a gap that is between 10nm and 300 nm) [0130-0134].
Consider claim 40, Han et al. disclose the method of Claim 28, wherein the optically transmissive substrate is a waveguide (the device can be formed as a spectrometer; see figure 1) [0051-0057]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0072668).
Consider claim 29, Han et al. disclose the method of Claim 28.  However, Han et al. does not explicitly disclose that the optically transmissive material has a higher refractive index than either the patterned resist or the substrate.  It is considered to be within ordinary skill level through routine experimentation to obtain workable ranges for the indices of refraction for the materials.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Although Han et al. do not explicitly disclose the refractive index relationship, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that the optically transmissive material could have a higher refractive index than either the patterned resist or the substrate since refractive indices are disclosed and there are a finite potential ways in which the they can be selected relative to each other (i.e. they could be set to be the same, or one higher than the other).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the refractive indexes so that the optically transmissive material has a higher refractive index than either the patterned resist or the substrate in order to obtain a workable range of materials for design options.
Claim(s) 23-25, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2020/0072668) in view of Kamali et al. (US 9,995,859).

Consider claim 23, Han et al. disclose the method of Claim 21.  However, Han et al. do not explicitly disclose that the reflective layer comprises aluminum. Han et al. and Kamali et al. are related as metasurface devices.  Kamali et al. disclose aluminum as a material for the device) [col. 8, lines 34-59 and col. 10, lines 46-67].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Han, to include the method of forming as taught by Kamali, in order to form a conformal metasurface substrate.
Consider claim 24, Han et al. disclose the method of Claim 21.  However, Han et al. does not explicitly disclose that forming the grating comprises: depositing an optically transmissive layer over the substrate; and patterning the optically transmissive layer to define the grating.  Han et al. and Kamali et al. are related as metasurface devices.  Kamali et al. disclose a method of forming a grating comprising: depositing an optically transmissive layer over the substrate (a-Si is deposited); and patterning the optically transmissive layer to define the grating (the a-Si layer is patterned using electron beam lithography) [col. 8, lines 34-59].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Han, to include the method of forming as taught by Kamali, in order to form a conformal metasurface substrate.
Consider claim 25, Han et al. disclose the method of Claim 24, wherein patterning the optically transmissive layer comprises: providing a resist layer over the optically transmissive layer (resist layer); defining a pattern in the resist layer (pattern developed in resist); and transferring the pattern from the resist layer to the optically transmissive layer (patterned aluminum hard mask for dry etching of the a-SI layer) [col. 10, lines 46-67 of Kamali et al.].
Consider claim 30, Han et al. disclose the method of Claim 28.  However, Han does not explicitly disclose that patterning the optically transmissive layer comprises patterning resist. Han et al. and Kamali et al. are related as metasurface devices.  Kamali et al. disclose that patterning the optically transmissive layer comprises patterning resist (the a-Si layer is patterned using electron beam lithography) [col. 8, lines 34-59].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Han, to include the method of forming as taught by Kamali, in order to form a conformal metasurface substrate.
Consider claim 31, the modified Han et al. reference discloses the method of Claim 30, wherein patterning the resist comprises imprinting the pattern into the resist. (the a-Si layer is patterned using electron beam lithography) [col. 8, lines 34-59 and col. 10, lines 46-67 of Kamali et al.]. 
Consider claim 32, the modified Han et al. reference discloses the method of Claim 30, wherein depositing the optically transmissive material comprises spin coating the optically transmissive material on the patterned resist (the material is spin coat applied) [col. 8, lines 34-59 and col. 10, lines 46-67 of Kamali et al.].
Consider claim 33, the modified Han et al. reference discloses the method of Claim 30, wherein depositing the optically transmissive material comprises performing a conformal deposition or a directional deposition of the optically transmissive material (PECVD is utilized to deposit the material) [col. 8, lines 34-59 and col. 10, lines 46-67 of Kamali et al.].
Consider claim 34, the modified Han et al. reference discloses the method of Claim 33, wherein the conformal deposition comprises chemical vapor deposition or atomic layer deposition of the optically transmissive material (PECVD is utilized to deposit the material) [col. 8, lines 34-59 and col. 10, lines 46-67 of Kamali et al.].
Consider claim 35, the modified Han et al. reference discloses the method of Claim 34, wherein the directional deposition comprises evaporation or sputtering the optically transmissive material (the material is deposited by electron beam evaporation through a lift off process) [col. 8, lines 34-59 and col. 10, lines 46-67 of Kamali et al.].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arbabi et al. (US 2015/0219806) discloses a controllable planar optical focusing system that utilizes two substrates of metasurfaces.  A spacer layer separates the two metasurface layers.
Fan et al. (US 2018/0045953) discloses a metasurface device formed of geometric structures.  The structures have different widths along the length of the substrate.
Kamali et al. (US 2016/0320531) discloses a conformal optical metasurface.  Multiple wavelengths can be scattered by the flexible metasurface substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872